DETAILED ACTION

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (6606852) in view of Gajiwala (20070261385)
Regarding claims 1, 2, 6, 7, and 20, Harvey discloses a composition for use as rocket motor insulation.  The composition meets the “precursor” limitation since it is mixed and later cured (col. 4, lines 10-15).  The composition includes EPDM (terpolymer of ethylene, propylene and ethylidene norborene (col. 4, lines 35-50), silica filler  (abstract) at 45 % (table 5), stearic acid (col. 7, lines 12-16), polymerized 1,2-dihydro-2,2,4 –trimethylquinoline (col. 6, lines 55-60), a chlorinated hydrocarbon such as Dechlorane (meets solid chlorinated paraffin)(col.7, lines 1-5), Wingtack (meets 5 carbon petroleum hydrocarbon resin as shown in Applicant’s specification para. 0033) (col. 7, lines 9-13), trimethylolpropane trimethyacrylate (meets co-agent as shown in Applicant’s specification at para. 0034 (col. 5, lines 45-50), and dicumyl peroxide (col. 5, lines 1-20). 
Gajiwala discloses a rocket motor insulation composition that uses magnesium hydroxide as an additive (para. 0028).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to include magnesium hydroxide as an additive with the composition of Harvey since both compositions are used for rocket motor insulation and since Gajiwala suggests that it is known to use magnesium hydroxide as an additive for rocket motor insulation.
Regarding claim 3, it is obvious to vary the ethylene content and diene content of the EPDM.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
	Regarding claim 4, the controlled long chain branching is considered to be an inherent property of the EPDM.  As to limitations which are considered to be inherent in a reference, note the case law of In re Ludke, 169 USPQ 563; In re Swinehart, 169 USPQ 226, In re Fitzgerald, 205 USPQ 594; In re Best et al, 195 USPQ 430; and In re Brown, 173 USPQ 685, 688.
	Regarding claim 5, Harvey discloses Hi-Sil in Table 1 (meets amorphous precipitated silica as shown in Applicant’s specification para. 0029).
Regarding claims 8 and 9, it is obvious to vary the amounts of components.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 10, Harvey does not require the use of fibers.
Regarding claim 12, Harvey discloses the rocket motor insulation in a case with an inner and outer surface and includes a propellant (col. 1, lines 24-30).
Regarding claim 13, Harvey discloses the insulation on the inner surface of the case (col. 2, lines 15-25).
Regarding claim 15, Harvey discloses that the insulation must have suitable bonding characteristics to bond to a variety of surfaces (col. 2, lines 15-25).  Thus it would be obvious to use the insulation on the outer casing.
Regarding claims 14 and 16, Harvey discloses one mixture which meets the limitation of single formulation.
Regarding claim 20, Harvey discloses the use of zinc oxide at 2.08 % (0011).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable as applied above and further in view of Shah (20110186775).
Shah discloses that the incorporation of carbon nanotubes can enhance structural elements in aerospace and ballistics applications and includes rockets (para. 0110).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the carbon nanotubes with the composition of Harvey since Shah indicates that the nanotubes can enhance structural elements in aerospace and ballistics applications and since Harvey is in the same field of endeavor.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites “comprising” and then later recites “consisting” claim scope.  Thus, the scope cannot be determined.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues the percent of magnesium hydroxide.  This is not persuasive since Gajiwala discloses in para. 11 that 3.63 % of flame retardant is used and in para. 0028, Gajiwala discloses that magnesium hydroxide is a flame retardant.
Harvey does disclose the use of Hi-sil in a comparative example but note that this alone teaches that one of skill in the art would use that type of silica.  Further, Gajiwala teaches the use of Hi-Sil which reinforces the teaching that it is known in the art.  Applicant argues that Harvey teaches away from using Hi-Sil but note that Harvey does not state that the composition will not work with the inclusion of this kind of silica.
Regarding claim 9, the Examiner has set forth that it is obvious to vary the amounts of the additives.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
With respect to the arguments for claim 12, see the 112-2nd para. rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AILEEN B FELTON/Primary Examiner, Art Unit 1734